(2000). Therefore, the district court did not err in denying appellant's
                 motion, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                  Hardesty


                                                                                 J.
                                                  Douglas


                                                             0\t.                J.
                                                  Cherry



                 cc: Hon. Stefany Miley, District Judge
                      La Marcus Gamble
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) [947A    e